From Orange.
We are not aware of any law by which the defendant in this instance is liable to pay for the maintenance of a prisoner committed on a writ ofcapias ad satisfaciendum. The act of 1773, ch. 4, sec. 9, relied upon for the plaintiff. seems alone to contemplate a case where the party at whose instance the prisoner is confined thinks proper to discharge him, and he should prove unable to pay his fees. But as this case states the prisoner to be fully able to pay his fees, and that he had never been discharged by defendant, the Court can perceive no ground on which the defendant can be made liable to the plaintiff's demand.
Overruled: Veal v. Flake, 32 N.C. 422. *Page 142